Citation Nr: 1012860	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to February 
1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied a petition to reopen a claim 
for service connection for a low back disability. 

The Veteran and his spouse testified at a hearing before RO 
personnel in              April 2006. Thereafter, a Travel 
Board hearing was held in February 2010 before the 
undersigned Veterans Law Judge. Transcripts of these 
proceedings are on file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

In accordance with VA's duty to assist a claimant in the 
evidentiary development  of his case, a remand of this 
matter is warranted. During the February 2010             
Travel Board hearing, the Veteran's representative alluded 
to the fact that               the Veteran in 1995 was 
awarded disability benefits from the Social Security 
Administration (SSA) for his back condition. The SSA 
administrative decision to award benefits from that agency, 
and supporting medical records may prove pertinent to the 
instant claim before VA. As the ostensible basis for SSA 
disability benefits is a back condition, the corresponding 
records would appear to be directly relevant, and should be 
obtained. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010). Therefore, the case is being remanded to acquire this 
additional evidence. 
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also 
Woods v. Gober,    14 Vet. App. 214 (2000). 
 


While this case is in remand status, the RO may take 
additional action to ensure proper fulfillment of VA's 
statutory duty to notify the claimant on how to substantiate 
his appeal. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court 
of Appeals for Veterans Claims (Court) established 
additional criteria as to the content of the  notice to be 
provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive 
definition of "new and material" evidence. In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element(s) 
found insufficient in the previous denial. The Court further 
held that failure to describe what would constitute 
"material" evidence,          in particular, in almost all 
circumstances will have a prejudicial effect upon the 
adjudication of the claim, and thus, the absence of such 
information would not be harmless error. 
 
Through an August 2009 notice letter, the RO informed the 
Veteran that his claim was previously denied because 
"available records did not show that you received treatment 
for [the claimed] condition during service nor was it 
recorded in the report of your examination at time of 
discharge." The letter proceeded to state that for any new 
evidence to be material it must relate to this fact.

The Board points out that the August 2009 correspondence 
accurately stated the literal basis upon which the RO's June 
1974 decision denied the original claim for service 
connection for a back condition. However, the letter also 
provides an overly narrow definition of "material" evidence 
as limited to actual documentation of a back injury in 
service. Indeed, any newly submitted evidence which tends to 
establish a causal nexus between a current back disorder, 
and the Veteran's military service, would suffice. This 
could include a newly obtained physician's opinion, or other 
pertinent post-service medical history. Hence, the RO should 
issue a supplemental notice letter that comports with the 
holding in the Kent decision in providing a more 
comprehensive definition of "new and material" evidence. 


Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should take appropriate 
action to obtain copies of the SSA 
administrative decision(s) on a claim for 
benefits with that agency, along with all 
medical records underlying that 
determination. Then, associate all 
documents received with the Veteran's 
claims file.

2.	The RO/AMC should send the Veteran 
another VCAA letter providing a detailed 
and case-specific definition of the 
requirement of "new and material evidence" 
as it pertains to the Veteran's petition 
to reopen a claim for service connection 
for a back disability, as required by  the 
Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006). The correspondence 
issued should reflect the fact that 
"material" evidence to reopen the 
Veteran's claim may consist of any 
evidence which tends to establish a causal 
nexus between a current back disability, 
and military service.  

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the petition to reopen a claim for service 
connection for a low back disorder based 
upon consideration of all additional 
evidence received. If the benefit sought 
on appeal is not granted, the Veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 
38 C.F.R. § 20.1100(b) (2009).


